       Case 3:20-cv-00390-JJV Document 30 Filed 04/07/21 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

THEREASA L. SMITH                                             PLAINTIFF
ADC #717744

v.                       No. 3:20-cv-390-DPM

NURZUHAL FAUST, Warden,
McPherson Unit; McPHERSON
UNIT; DOES, Nursing Staff,
McPherson Unit Employees Medical
Prison Staff; BAIZA; TATE;
and GAROUTTE                                              DEFENDANTS

                                 ORDER
     1. Doc. 2 7 is a partial report and recommendation. The Court

directs the Clerk to amend the docket and to reinstate the referral.
     2. The Court makes one modification to the unopposed partial
recommendation. The first sentence of section 11l(B) states that Smith
sued the Defendants in their official capacities only. Doc. 27 at 4. This
is a typo; Smith's amended complaint also made individual capacity
claims, which the recommendation analyzes in detail. Doc. 27 at 5-13.
     3. The   Court     otherwise    adopts    the   unopposed         partial
recommendation. Doc. 27; FED. R. CIV. P. 72(b) (1983 addition to the
advisory committee notes). Smith may proceed with her deliberate
indifference and conditions of confinement claims against Baiza, Tate,
and Garoutte. There's a carve-out, though: if Baiza, Tate, and Garoutte
       Case 3:20-cv-00390-JJV Document 30 Filed 04/07/21 Page 2 of 2



are ADC employees, then any official capacity damages claims against
them are barred by sovereign immunity.             All other claims and
Defendants are dismissed without prejudice.
     So Ordered.


                                          D .P. Marshall Jr.
                                          United States District Judge




                                    -2-
